Registration No.333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MONEYMINDING INTERNATIONAL CORPORATION (Name of small business issuer in its charter) Nevada 27-3924976 (State or Other Jurisdiction of Organization) (Primary Standard Industrial Classification Code) (I.R.S. Employer Identification Number) #110 – 108 Edgeridge Terr. NW National Registered Agents Inc. of NV Calgary, Alberta, Canada T3A 6C4 1000 East Williams Street, Suite 204 877-764-6777 Carson City, Nevada 89701 (800)550-6724 (Address and telephone number of registrant's executive office) (Name, address and telephonenumber of agent for service) Copies to: Diane D. Dalmy, Esq. 8965 West Cornell Place Lakewood, Colorado 80227 (303) 985-9324 APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC:As soon as practicable after this registration statement becomes effective. If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional common stock for an offering under Rule 462(b) of the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed under Rule 462(c) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed under Rule 462(d) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Amount To Be Offering Price Aggregate Registration Securities to be Registered Registered(1) PerShare Offering Price Fee (2) Common Stock by Selling Shareholders $ $ $ Total $ $ $ (1)This Registration Statement covers the resale by our selling shareholders of up to 6,680,537 shares of common stock previously issued to such selling shareholders. (2)The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was determined by and based on the approximate valuation of the shares that were issued to our shareholders in a private placement transaction. The price of $0.02 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTCBB at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority, which operates the OTC Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1933, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON DATES AS THE COMMISSION, ACTING UNDER SAID SECTION 8(a), MAY DETERMINE. The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the U.S. Securities and Exchange Commission (“SEC”) is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. 2 Table of Contents Subject to completion dated March , 2011 Prospectus MONEYMINDING INTERNATIONAL CORPORATION 6,680,537 shares of Common Stock We are registering for sale by selling shareholders 6,680,537 shares of common stock. We will not receive any proceeds from the shares sold by the selling shareholders. Our common stock is presently not traded on any market or securities exchange. The selling security holders have not engaged any underwriter in connection with the sale of their shares of common stock. The sales price to the public is fixed at $per share until such time as the shares of our common stock may become traded on the Bulletin Board operated by the Financial Industry Regulatory Authority or another exchange; however, there is no assurance that our common stock will become quoted on the OTC Bulletin Board or another exchange. If our common stock becomes quoted on the Bulletin Board or another exchange, then the sales price to the public will vary according to the selling decisions of each selling shareholder and the market for our stock at the time of resale. Investing in our common stock involves risks. See “Risk Factors” starting at page 8. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is March , 2011. 3 Table of Contents TABLE OF CONTENTS Page No Summary of Our Offering 5 Risk Factors 8 Use of Proceeds 18 Determination of Offering Price 18 Dilution 18 Plan of Distribution; Terms of the Offering 18 Management's Discussion and Analysis or Plan of Operation 21 Business 25 Directors, Executive Officers, Promoters and Control Persons 33 Executive Compensation 37 Principal Stockholders 38 Description of Securities 40 Certain Transactions 41 Litigation 41 Experts 41 Legal Matters 41 Financial Statements 42 4 Table of Contents SUMMARY INFORMATION The following summary highlights information contained elsewhere in this prospectus. This summary does not contain all of the information you should consider before investing in our common stock. You should read the entire prospectus, including “Risk Factors” and the consolidated financial statements and the related notes before making an investment decision. SUMMARY OF OUR OFFERING OUR BUSINESS We were incorporated under the laws of the state of Nevada as Dakville Corp. on April 19, 2010. Effective December 15, 2010, we entered into a share exchange agreement (the “Share Exchange Agreement”) with MoneyMinding International Inc., a private corporation organized under the laws of the Province of Alberta (“MoneyMinding”) and the shareholders of MoneyMinding (the “MoneyMinding Shareholders”) holding in the aggregate 100% of the total issued and outstanding shares of MoneyMinding (the “MoneyMinding Shares”). In accordance with the terms and provisions of the Share Exchange Agreement, we acquired one hundred percent (100%) of the total issued and outstanding shares of common stock of MoneyMinding held of record by the MoneyMinding Shareholders in exchange for issuance of an aggregate 11,758,382 shares of our restricted common stock. Thus, the transaction will result in MoneyMinding becoming our wholly-owned subsidiary in a tax-free exchange and the business and operational activities of MoneyMinding will primarily be conducted by and through us. On February8, 2011, we filed an amendment to our Articles of Incorporation changing our name from “Dakville Corp.” to MoneyMinding International Corporation.See “Current Business Operations” below. We are a financial literacy marketing and client development company that equips a global network of financial professionals to deliver financial education and pursue professional alliances as tools to build strong, profitable client relationships. We provide and market financial literacy methodologies to consumers and financial professionals. We believe that our products and services teach a whole new way of looking at every area of personal finance so that the decisions people make on a day-to-day basis support wealth creation and lifetime financial security. We believe thatby providing third party financial literacy for both the financial services industry and their clients, we will assist consumers in making more informed financial decisions. MoneyMinding International Inc., was incorporated in –April, 2010 and has been providing financial literacy -programs to consumers and financial professions, thus assisting the financial industry to tap into potentially trillions of dollars in revenue from the middle mass market. Our principal executive office is located at #110 – 108 Edgeridge Terr. NW, Calgary, Alberta, Canada T3A 6C4. This is our mailing address as well. Our toll free telephone number - is 877.764.6444. -.Our website is www.moneyminding.com. Our registered agent for services of process is _Registered Agents of America Inc. Our fiscal year end is September 30. 5 Table of Contents THE OFFERING Following is a brief summary of this offering: Securities being offered by selling shareholders Shares of common stock Offering price per share Net proceeds to us None Number of shares outstanding beforethe offering Number of shares outstanding after theoffering if all of the shares are sold Selected financial data The following consolidated pro forma financial information summarizes the more complete historical financial information at the end of this prospectus. 6 Table of Contents Dakville as of September 30, 2010 (Audited) MoneyMinding Inc. as of September 30, 2010 (Audited) Consolidated Pro Form as of September 30, 2010 Consolidated Balance Sheets Total Assets $
